Citation Nr: 0101568	
Decision Date: 01/22/01    Archive Date: 01/31/01	

DOCKET NO.  99-17 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
bronchiectasis with chronic obstructive pulmonary disease and 
a history of bronchitis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from June 1955 to January 
1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Denver, Colorado, which denied a rating in excess 
of 10 percent for the veteran's bronchiectasis.  By a rating 
dated in July 1999 the RO increased the rating for the 
veteran's pulmonary disorder from 10 percent to 60 percent 
under Diagnostic Code 6601-6600 effective as of February 21, 
1998.

In August 1999 the veteran filed an application for increased 
compensation based on unemployability, VA Form 21-8940.  
Bronchiectasis with chronic obstructive pulmonary disease, 
history of bronchitis, rated 60 percent disabling, is the 
veteran's only service-connected disability.  The RO arranged 
for the veteran to undergo an examination for disability 
evaluation purposes in November 1999.  In a rating decision 
dated in February 2000, the RO denied the veteran's claim for 
a total rating based on individual unemployability resulting 
from service-connected disability.  The veteran was notified 
of this decision and told that if he thought the decision was 
wrong he should write and explain why.  He was provided with 
a copy of the rating decision and VA Form 4107 which explains 
appellate rights.  His representative was provided with 
copies of this correspondence.  No appeal has been received 
as to the RO's decision denying the veteran's claim for a 
total rating based on unemployability.


FINDINGS OF FACT

1.  The veteran's bronchiectasis with chronic obstructive 
pulmonary disease is currently productive of not more than 
incapacitating episodes of infection of 4 to 6 weeks' total 
duration per year, or near-constant findings of cough with 
purulent sputum associated with anorexia, weight loss, and 
frank hemoptysis requiring antibiotic usage almost 
continuously.

2.  The veteran's bronchiectasis with chronic obstructive 
pulmonary disease is manifest by an FEV-1 of 59 to 70 percent 
of predicted, an FEV-1/FVC of 49 to 58 percent, a DLCO (SB) 
of more than 100 percent of predicted, and a DLCO in excess 
of 26 ml/min/mmHg.


CONCLUSION OF LAW

An evaluation in excess of 60 percent for bronchiectasis with 
chronic obstructive pulmonary disease and a history of 
bronchitis is not warranted.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2000); 38 C.F.R. Part 4, Codes 6600, 6601 (2000)


REASONS AND BASIS FOR FINDING AND CONCLUSION

Factual Background

VA and private treatment records and examination reports 
covering the period from March 1995 to February 1998 show 
treatment during that time for the veteran's bronchiectasis 
with chronic obstructive pulmonary disease.

At the time of a private respiratory/pulmonary examination in 
January 1996, the veteran gave a history of bronchiectasis 
"back to January of 1956."  Reportedly, his last symptomatic 
flare had occurred in December 1995.  At that time, he 
developed an increasing cough with sputum production, for 
which he received treatment with medication.  However, 
shortly thereafter, he developed hemoptysis of frank blood 
totaling 10 to 20 teaspoons a day, lasting for the next 
several days.  Approximately four days after the onset of 
hemoptysis, the veteran experienced no further bouts of 
bleeding in his phlegm.  Currently, the veteran continued to 
have days during which he would cough up thick plugs of 
phlegm.  According to the veteran, he would, on occasion, 
"cough mucous plugs" 3 to 5 times a day.

On physical examination, the veteran appeared in no acute 
cardiorespiratory distress.  His chest was bilaterally 
symmetrical in expansion, and auscultation showed no 
inspiratory rales, pleural rubs, or expiratory wheezes.  The 
clinical impression was of bronchiectasis which "might" have 
been related to previous pneumonia.

During the course of VA outpatient treatment in mid-September 
1997, the veteran stated that he felt as if his lungs were 
"filling up."  According to the veteran, he was able to do 
self-postural drainage, and bring up thick green mucus three 
times per day.  On physical examination, there were 
inspiratory wheezes present in the veteran's right lobe.  The 
bases of both lobes bilaterally showed evidence of 
inspiratory/expiratory wheezes.  The clinical assessment was 
bronchitis.

In April 1998, a VA compensation and pension examination was 
accomplished.  At the time of examination, the veteran's 
history and complaints were recounted.  On physical 
examination, the veteran was in no acute distress, though he 
did experience some occasional shortness of breath when 
talking.  With the exception of a few wheezes and rhonchi on 
forced expiration, the veteran's lungs were described as 
clear.  Forced expiration caused a cough with production of 
mucus plugs.  Examination of the veteran's chest showed no 
evidence of any heaves or thrills on palpation.

Pulmonary function testing conducted in conjunction with the 
veteran's compensation and pension examination was 
significant for a history of dyspnea when walking more than 
100 yards.  Additionally noted were frequent wheezes, and a 
productive cough.  Tests of lung mechanics showed a 
prebronchodilator FVC of 81 percent of predicted, and an FEV 
of 59 percent of predicted.  FEV-1/FVC showed an actual 
percentage of 56 percent, and a predicted percentage of 
68 percent.  Post bronchodilator testing showed an FVC of 
92 percent of predicted, an FEV-1 of 59 percent of predicted, 
and an actual FEV-1/FVC of 49 percent.

Tests of lung diffusion showed a prebronchodilator predicted 
and uncorrected DLCO of 26.93 ml/min/mmHg, and an alveolar 
volume of 7.59 liters.  Post bronchodilator testing showed a 
DLCO of 116 percent of predicted, and an alveolar volume of 
90 liters.  The clinical impression was of air flow 
limitation, with no bronchodilator response, "air trapping," 
and a normal DLCO.  Additionally noted was that the veteran's 
pulmonary function testing was consistent with similar 
testing conducted in April 1995, showing decreased FVC and 
FEV-1.  The pertinent diagnosis noted was of a respiratory 
condition with a history of bronchiectasis, chronic 
obstructive pulmonary disease, and chronic bronchitis, with 
residuals and sequelae as described.

In April 1998, the veteran was admitted to a VA medical 
facility complaining of fever and shortness of breath.  
Reportedly, the veteran had noted similar symptoms in early 
April, at which time he had been seen in the emergency room 
at the Denver VA Medical Center.  At that time, the veteran 
was treated with a 10-day course of antibiotics.  However, 
two days after completing his antibiotic course, the veteran 
noted a fever and increasing cough.  One day prior to his 
current admission, he reportedly experienced an objective 
fever of 101.4, as well as worsening shortness of breath.

On physical examination, there was evidence of rales at the 
anterior base of the veteran's right lung, though with no 
egophony and no wheezes.  Radiographic studies of the 
veteran's chest were significant for a right upper lobe 
infiltrate and hyperinflation, as well as a question of right 
middle lobe scarring and volume loss.  Apparently, based on a 
previous X-ray obtained in the fall of 1998, the infiltrate 
in question was "new."  Noted at the time of admission was 
that the veteran's clinical course was consistent with 
multiple previous episodes of pneumonia.  Further noted was 
that the veteran's bronchiectasis had been chronic in nature.  
According to the veteran, he experienced a need for chronic 
postural drainage of copious sputum produced as a result of 
his service-connected bronchiectasis.  Prior to the current 
year, the veteran had gone for approximately five years 
without pneumonia secondary to bronchiectasis.  Reportedly, 
this occurred during a period of antibiotic prophylaxis.  Due 
to the veteran's three recent hospitalizations for pneumonia 
over the course of the past year, it was felt that resuming 
prophylaxis with an antibiotic might be in the veteran's best 
interest.  The pertinent diagnoses noted were pneumonia and 
bronchiectasis.

On more recent VA respiratory/pulmonary examination in 
November 1999, it was noted that the veteran's medical 
records were available, and had been reviewed.  According to 
the veteran, he had not recently been hospitalized, nor had 
he been seen in the emergency room.  The veteran claimed to 
have approximately 3 to 20 mucous plugs per day.  While this 
had not increased significantly since the veteran's last 
visit, it had, apparently, significantly increased over the 
past five years.  According to the veteran, the "main 
difference" which he currently experienced was the tendency 
of his mucous plugs to come on "without any warning."  
Whereas in the past, he would have 5 or 6 minutes' notice, 
currently he had no notice, with symptoms most commonly 
starting approximately 30 seconds after his first warning.  
At the time of such an attack, the veteran got extremely 
short of breath, and "coughed quite a bit." He stated that he 
found it necessary to bend over and "cough the mucous plug 
up."  When questioned, the veteran stated that he had 
experienced no hemoptysis since 1998.  Currently, he did not 
utilize any meter(ed) dose inhalers, nor did he notice any 
wheezing.  The veteran stated that he could walk 
"partially" a distance of 100 feet, at which point he 
became tired and had to put his hands on his knees and rest.  
He further stated that he had "a very difficult time" getting 
up one flight of steps.  According to the veteran, he 
experienced no shortness of breath at rest.  However, on 
those occasions when he got an attack of mucous plugging, he 
did experience some shortness of breath.  When questioned, 
the veteran stated that he did not use any home oxygen.

On physical examination, the veteran was in no apparent 
distress.  His lungs were clear to auscultation and 
percussion, and there was no evidence of wheezes, rales, or 
rhonchi.  The veteran displayed a normal chest excursion, and 
showed no evidence of increased AP diameter.

Pulmonary function testing conducted as part of the 
aforementioned examination showed a history of dyspnea when 
walking more than 100 yards.  Additionally noted were 
problems with frequent wheezing, and a productive cough.  
Tests of lung mechanics showed a prebronchodilator FVC of 
92 percent of predicted, and an FEV-1 of 70 percent of 
predicted.  The actual prebronchodilator FEV-1/FVC was 
58 percent, and the predicted FEV-1/FVC was 67 percent.  Post 
bronchodilator testing showed an FVC of 95 percent of 
predicted, with a FEV-1 of 70 percent of predicted.  The 
actual post bronchodilator FEV-1/FVC was 55 percent.

Tests of lung diffusion showed a prebronchodilator predicted 
and uncorrected DLCO of 26.47 ml/min/mmHg, and a corrected 
DLCO of 26.47 ml/min/mmHg.  The prebronchodilator predicted 
alveolar volume was 7.59 liters.  Post bronchodilator testing 
showed an actual uncorrected DLCO of 104 percent of 
predicted, and a corrected DLCO of 104 percent of predicted.  
Actual alveolar volume was 6.95 liters, consistent with 
92 percent of predicted value.  The clinical impression was 
one of moderate airflow limitation, with no significant 
bronchodilator response.  The pertinent diagnosis was 
bronchiectasis with chronic obstructive pulmonary disease and 
a history of bronchitis.

Analysis

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(2000).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2000).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.   
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

In the present case, at the time of the aforementioned VA 
compensation and pension examination in April 1998, the 
veteran's lungs were clear with the exception of a few 
wheezes and rhonchi on forced expiration.  Pulmonary function 
testing conducted at that time showed a prebronchodilator FVC 
of 81 percent of predicted, and an FEV-1 of 59 percent of 
predicted.  FEV-1/FVC was 56 percent (actual) and 68 percent 
(predicted).  Post bronchodilator testing showed an FVC of 
92 percent of predicted, and an FEV-1 of 59 percent of 
predicted.  Post bronchodilator FEV-1/FVC was 49 percent 
(actual).  While at the time of said examination, the veteran 
displayed some evidence of airflow limitation and air 
"trapping," his DLCO was within normal limits.

The Board observes that, on more recent VA examination in 
November 1999, the veteran's lungs were clear to auscultation 
and percussion, with no evidence of wheezes, rales, or 
rhonchi, and a normal excursion of the chest.  Pulmonary 
function testing showed a prebronchodilator FVC of 92 percent 
of predicted, and an FEV-1 of 70 percent of predicted.  
Prebronchodilator FEV-1/FVC was 58 percent (actual) and 
67 percent (predicted).  Post bronchodilator testing showed 
an FVC of 95 percent of predicted, and an FEV-1 of 70 percent 
of predicted.  Post bronchodilator FEV-1/FVC was 55 percent 
(actual).  Noted at the time was that the veteran exhibited 
moderate air flow limitations, with no significant 
bronchodilator response.

Pursuant to applicable law and regulation, the veteran's 
service-connected bronchiectasis with chronic obstructive 
pulmonary disease may be rated as for bronchiectasis itself, 
or as for chronic bronchitis on the basis of pulmonary 
impairment.  In that regard, a 60 percent evaluation for 
bronchiectasis is warranted where there are incapacitating 
episodes of infection of 4 to 6 weeks' total duration per 
year, or near-constant findings of cough with purulent sputum 
associated with anorexia, weight loss, and frank hemoptysis 
requiring antibiotic usage almost continuously.  A 
100 percent evaluation for service-connected bronchiectasis 
requires demonstrated evidence of incapacitating episodes of 
infection of at least six weeks' total duration per year.  
38 C.F.R. Part 4, Code 6601 (2000).

If rated as for chronic bronchitis on the basis of pulmonary 
impairment, the 60 percent evaluation currently in effect 
contemplates the presence of an FEV-1 of 40 to 55 percent of 
predicted, or an FEV-1/FVC of 40 to 55 percent, or a DLCO 
(SB) of 40 to 55 percent of predicted, or a maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent evaluation, on that same basis, would 
require demonstrated evidence of an FEV-1 of less than 
40 percent of predicted value, or the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) of less than 40 percent, or a Diffusion Capacity 
of the Lung for Carbon Monoxide by the Single-Breath Method 
[(DLCO) (SB)] of less than 40 percent of predicted, or a 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or cor 
pulmonale (right heart failure), or right ventricular 
hypertrophy, or pulmonary hypertension (shown by Echo or 
cardiac catheterization), or episode(s) of acute respiratory 
failure, or a necessity for outpatient oxygen therapy.  
38 C.F.R. Part 4, Code 6600 (2000)

As is clear from the above, the veteran experiences a not 
insignificant amount of impairment as a result of his 
service-connected bronchiectasis.  However, it is similarly 
clear that the veteran's current respiratory pathology is 
adequately represented by the 60 percent evaluation presently 
in effect.  Currently, the veteran demonstrates neither the 
pulmonary impairment nor the extensive incapacitating 
episodes of infection requisite to the assignment of 
increased evaluations on the basis of either bronchiectasis 
or chronic bronchitis.  In point of fact, recent pulmonary 
function testing is well within the boundaries of the 
60 percent evaluation currently assigned.  Accordingly, an 
increased evaluation for service-connected bronchiectasis 
with chronic obstructive pulmonary disease and a history of 
bronchitis is not warranted.


ORDER

An evaluation in excess of 60 percent for bronchiectasis with 
chronic obstructive pulmonary disease and a history of 
bronchitis is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals






